Citation Nr: 0122052	
Decision Date: 09/04/01    Archive Date: 09/11/01

DOCKET NO.  98-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic, acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, in 
October 1997 that denied the claimed benefits.  The veteran 
initiated an appeal of that decision with a notice of 
disagreement received in December 1997.  A statement of the 
case was issued in January 1998, and a substantive appeal was 
received in January 1998.  In June 2001, a Board hearing was 
conducted at the RO.  


FINDING OF FACT

The veteran has PTSD precipitated by traumatic experiences in 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the VCAA. After a 
review of the record, the Board find that there is sufficient 
evidence to render an equitable decision on his claim.  
Moreover, given the facts of this case, the Board further 
finds that no reasonable possibility exists that any further 
assistance to the veteran would aid in substantiating his 
claim.  In view of the foregoing, the Board finds that all 
required notice and development action specified in this new 
statute has been completed during the pendency of the current 
appeal and that VA has fully satisfied its obligations to the 
veteran under the VCAA.

The veteran has contended at personal hearings at the RO and 
before the undersigned Member of the Board that he has PTSD 
as a consequence of his exposure to traumatic events while 
serving as a security guard at DaNang during his tour in 
Vietnam. He maintains that he experienced small arms fire and 
mortar and rocket attacks during the 1968 TET Offensive and 
other enemy attacks. A review of the record confirms that the 
veteran was assigned as a security guard at DaNang, the focus 
of enemy attacks, during the time in question. PTSD was 
diagnosed on VA examination in September 1997 and at a VA 
outpatient clinic in January 1999. 

In reaching its decision, the Board recognizes that other 
acquired psychiatric conditions also have been diagnosed. 
Nevertheless, in view of the inservice stressors and the 
reported diagnoses of PTSD, the Board finds that a tenable 
basis exists for granting service connection for PTSD. The 
benefit of the doubt has been resolved in the veteran's 
favor. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.






ORDER

Service connection for PTSD is granted.



______________________________
WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals



 




